Citation Nr: 0032952	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-11 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for generalized 
osteoarthritis secondary to service-connected status post 
right knee arthrotomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran had active duty service from June 1963 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the veteran's claim of entitlement to service connection for 
generalized osteoarthritis secondary to service-connected 
status post right knee arthrotomy as not well grounded.  The 
veteran has appealed.


REMAND

The appellant contends, in substance, that he has generalized 
osteoarthritis as a result of his service-connected right 
knee disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has held that service connection is 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In an August 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
generalized osteoarthritis secondary to service-connected 
status post right knee arthrotomy as not well grounded.  
During the course of the appeal, legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("Veterans Claims Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for generalized osteoarthritis secondary to 
service-connected status post right knee arthrotomy.  Under 
the circumstances, the Board has determined that it cannot 
issue a decision on the veteran's claim without prejudicing 
his right to due process under law.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board therefore concludes 
that due process considerations mandate that the RO must 
consider the veteran's claim under the recent legislative 
changes contained in the Veterans Claims Assistance Act in 
the first instance.  See also Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

In addition, a review of the transcript of the veteran's 
hearing, held in May 2000, shows that the veteran reported 
that he began receiving benefits from the Social Security 
Administration (SSA) in 1996, shortly after an accident at 
his place of employment, while working in construction.  
Although it is not entirely clear, the veteran appears to 
state that the SSA determined that he was disabled, and that 
the decision was based, at least in part, on his arthritis.  
It therefore appears that records from the SSA may exist 
which are not currently associated with the claims file, and 
which may be probative of the veteran's claim.  On remand, 
the RO should attempt to obtain the SSA's records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his generalized arthritis, VA or non-
VA, that has not already been made part 
of the record, and should assist him in 
obtaining such evidence.  In particular, 
the RO should make an effort to ensure 
that all records of treatment from the 
San Juan VA Medical Center have been 
associated with the claims folder.  The 
RO shall inform the veteran if the VA is 
unable to secure any of the relevant 
records sought.

2.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
all medical records used by the Social 
Security Administration in its decision 
pertaining to the veteran.  The RO shall 
inform the veteran if the VA is unable to 
secure any of the relevant records 
sought.

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed generalized 
osteoarthritis of the spine.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
express an opinion as to:

a.  Whether it is at least as likely 
as not that any generalized 
osteoarthritis diagnosed by the 
examiner was incurred in service; 
and 

b.  Whether it is at least as likely 
as not that any generalized 
osteoarthritis diagnosed by the 
examiner was manifested to a 
compensable degree within one year 
of the veteran's discharge from 
service in February 1965; and 

c.  Whether it is at least as likely 
as not that any generalized 
osteoarthritis diagnosed by the 
examiner was caused or aggravated by 
the service-connected right knee 
disorder.

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

4.  The RO should then readjudicate the 
claim, specifically considering 1) the 
recent legislative changes as contained 
in the Veterans Claims Assistance Act of 
2000 (Act), and 2) the holding of Allen 
v. Brown, 7 Vet. App. 439 (1995).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov. 17, 
2000) and 00-92 (Dec. 13, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  The veteran and his representative 
are informed that they remain under a 
duty to identify evidence relevant to the 
claim and to submit evidence in support 
of the claim.  If the veteran has or can 
obtain evidence that establishes that he 
has generalized osteoarthritis secondary 
to his service-connected status post 
right knee arthrotomy, that evidence must 
be submitted by him to the RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



